     Case 2:18-cv-01990-JCM-VCF Document 97 Filed 11/13/20 Page 1 of 5




1    Deverie Christensen. Esq.
     Nevada State Bar No. 6596
2    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
3    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
4    Email: Deverie.Christensen@jacksonlewis.com

5    Susan N. Eisenberg, Admitted Pro Hac Vice
     Florida State Bar No. 600393
6    COZEN O’CONNER
     Southeast Financial Center
7    200 South Biscayne Blvd., Suite 300
     Miami, FL 33131
8    Tel: (305) 704-5941
     Email: seisenberg@cozen.com
9
     Attorneys for Defendant Desert Palace LLC.
10   d/b/a Caesars Palace – Las Vegas

11
                                  UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13
      MICHAEL D’AMORE, ADAM BYCINA, and                Case No.: 2:18-cv-01990-JCM-VCF
14    RICHARD D’HONDT, on behalf of
      themselves, and all others similarly situated,
15                                                     STIPULATION TO SUBMIT
                    Plaintiffs,                        [PROPOSED] STIPULATED
16                                                     JUDGMENT IN A CIVIL CASE
             vs.
17
      DESERT PALACE LLC, d/b/a CAESARS
18    PALACE – LAS VEGAS
19                  Defendant.
20
21
22
23
24
25
26
27
28


                                                 1
     Case 2:18-cv-01990-JCM-VCF Document 96
                                         97 Filed 11/09/20
                                                  11/13/20 Page 2 of 2
                                                                     5




1             The parties, by and through their respective counsel of record, hereby stipulate and agree

2    that the attached Stipulated Judgment in a Civil Case be submitted to this Court for approval.

3             Dated this 9th day of November, 2020.

4    THE MARKHAM LAW FIRM                             JACKSON LEWIS P.C.

5
     /s/ Lisa Brevard                                 /s/ Deverie J. Christensen
6    Lisa Brevard, Admitted Pro Hac Vice              Deverie J. Christensen, NV Bar #6596
     David Markham, Admitted Pro Hac                  Christopher Stevens, Admitted Pro Hac Vice
7    Vice                                             JACKSON LEWIS P.C.
     Malgorzata Realin, Admitted Pro Hac              300 S. Fourth Street, Suite 900
8    Vice                                             Las Vegas, NV 89101
     THE MARKHAM LAW FIRM
9    750 B Street, Suite 1950                         Susan N. Eisenberg, Admitted Pro Hac Vice
     San Diego, CA 92101                              Florida State Bar No. 600393
10                                                    COZEN O’CONNER
     LEON GREENBERG, P.C.                             Southeast Financial Center
11   Leon M. Greenberg, NV Bar # 8094                 200 South Biscayne Blvd., Suite 300
     2965 South Jones Blvd., Suite E–3                Miami, FL 33131
12   Las Vegas, NV 89146
                                                      Attorneys for Defendant
13   Attorneys for Plaintiffs                         Desert Palace LLC, dba Caesars Palace –
     Michael D’Amore, Adam Bycina, and                Las Vegas
14   Richard D’Hondt

15
16
17   4825-4328-2641, v. 1

18
19
20
21
22
23
24
25
26
27
28


                                                  2
 Case
  Case2:18-cv-01990-JCM-VCF
       2:18-cv-01990-JCM-VCF Document
                              Document96-1 Filed11/13/20
                                       97 Filed  11/09/20 Page
                                                           Page31ofof53




[PROPOSED] STIPULATED JUDGMENT IN A CIVIL CASE
     Case
      Case2:18-cv-01990-JCM-VCF
           2:18-cv-01990-JCM-VCF Document
                                  Document96-1 Filed11/13/20
                                           97 Filed  11/09/20 Page
                                                               Page42ofof53




1
2
3
4
5
6
7
8
9                                     UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11     MICHAEL D’AMORE, ADAM BYCINA, and                   Case No.: 2:18-cv-01990-JCM-VCF
       RICHARD D’HONDT, on behalf of
12     themselves, and all others similarly situated,
                                                           [PROPOSED] STIPULATED
13                      Plaintiffs,                        JUDGMENT IN A CIVIL CASE

14            vs.

15     DESERT PALACE LLC, d/b/a CAESARS
       PALACE – LAS VEGAS
16
                        Defendant.
17
18    TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
19           This action came for consideration before the Court in the above-captioned putative class
20    action (“Action”). Consistent with the Court’s Order Granting the Parties’ Joint Motion for
21    Approval of their Settlement in part and denying same in part; and also denying the Parties’ Joint
22    Motion to File the Settlement Under Seal (“Order”) filed and entered on October 28, 2020, at
23    ECF No. 95, the issues have been considered and a decision has been rendered.
24           IT IS SO ORDERED AND ADJUDGED:
25           1. The Court finds the settlement to be a fair and reasonable resolution of a bona fide
26                  [FLSA] dispute and enters judgment in the Action, as of the date of entry of the
27                  Court's approval of this Stipulated Judgment, pursuant to the terms set forth in the
28


                                                   1
     Case 2:18-cv-01990-JCM-VCF Document 97 Filed 11/13/20 Page 5 of 5




1             Settlement Agreement filed by the Parties with this Court, as modified by the Court’s

2             Order (ECF No.95) striking the Confidentiality Clause in Section 6; the calculations

3             and the settlement payments to be made and administered in accordance with the terms

4             of the Settlement Agreement and this Stipulated Judgment.

5          2. As of the date of entry of the Court’s approval of this Stipulated Judgment, the named

6             Plaintiffs’ individual claims are DISMISSED with prejudice and the named Plaintiffs

7             shall be deemed to have conclusively released the Released Claims as against the

8             Released Parties, as defined in the Settlement Agreement between the Parties.

9          3. As of the date of entry of the Court’s approval of this Stipulated Judgment, the

10            collective action and class action claims are DISMISSED without prejudice.

11         4. This matter is closed.

12
13         IT IS SO ORDERED.

14           November 13, 2020
     Dated: ___________________                        ____________________________________
15                                                     JAMES C. MAHAN
                                                       UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
